DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claim 21 under 35 USC 112(d), said rejection has been withdrawn due to the proper claim amendment.
With respect to the rejection of claim 1 under 35 USC 102(a)(1), Applicant's arguments filed 8/25/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein.
With respect to the rejection of claim 10 under 35 USC 103, Applicant's arguments filed 8/25/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Vincent (US 2006/0022883 A1).
Regarding claim 1, Seward teaches a system comprising:
a vehicle device (col. 1, lines 6~9, vehicle antenna);
an antenna coupled to an exterior of the vehicle device (Fig. 1, col. 3, lines 10-15, mounted on a vehicle fender or other support structure by means of the lower shell 107) and configured to communicate signals to or from the vehicle device (col. 1, lines 6~9, multiband AM/FM/cellular);
the antenna comprising:
a conductive member configured to communicate the signals to or from the vehicle device (Fig. 2, lines 27-28, a braided wire outer conductor 135); wherein the conductive member comprises braid (Fig. 2, col. 3, lines 27-28, a braided wire outer conductor 135);
a flexible support member disposed within the conductive member and configured to receive, absorb, and displace force from the conductive member (Fig. 2, col. 3, lines 27-29, a dielectric 133; coaxial cable 130); 
Fig. 1, 109, 105, 111, 106, 108, col. 3, lines 15~23, pivotal ears 109, coax cables 106, 108).
	However, Seward does not explicitly teach the braid is a copper braid.
	Vincent teaches an antenna comprising copper braid (Fig. 1, [0033]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Vincent to the teachings of Seward since the copper braid a common braid type in the art with cost-effective implementation.
Regarding claim 3, all the limitations of claim 1 are taught by Seward in view of Vincent.
Seward further teaches a system wherein the flexible support member comprises one of rubber or plastic (Fig. 2, col. 3, lines 27-29, a dielectric 133; coaxial cable 130).
Regarding claim 8, all the limitations of claim 1 are taught by Seward in view of Vincent.
Seward further teaches a system wherein the coupling element includes at least one of threads, or a fastener (Fig. 1, 109, 105, col. 3, lines 15~23, pivotal ears 109, a mounting nut 105).
Regarding claim 9, all the limitations of claim 1 are taught by Seward in view of Vincent.
Seward further teaches a system wherein a flexible boot is coupled to the conductive member to provide strain relief for the antenna (Fig. 3, 137, a fiberglass housing, col. 3, lines 28-30).
  Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Vincent (US 2006/0022883 A1) as applied to claim 1 above, and further in view of Clubb (US Patent 5,955,996).
Regarding claim 4, all the limitations of claim 1 are taught by Seward in view of Vincent.
Seward in view of Vincent does not explicitly teach a system wherein the antenna comprises a heat shrink layer at least partially surrounding the conductive member.
Clubb teaches a system wherein an antenna comprises a heat shrink layer at least partially surrounding the conductive member (col. 5, lines 48-53, heat shrink tubing).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the heat shrink tubing of Clubb to the teachings of Seward in view of Vincent as a suitable alternative material instead of fiberglass rod to support the antenna (Clubb, col. 5, lines 48-53.
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Vincent (US 2006/0022883 A1) as applied to claim 1 above, and further in view of Haapala (US Patent 6,054,966 A).
Regarding claim 5, all the limitations of claim 1 are taught by Seward in view of Vincent.
Seward in view of Vincent does not explicitly teach a system wherein the conductive member is plated with at least one of silver, gold, or platinum.
Haapala teaches a system wherein a conductive member is plated with at least one of silver, gold, or platinum (col. 5, lines 35-51, gold, silver).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Haapala to the teachings of Seward in view of Vincent in order to improve the conductivity (Haapala, col. 5, lines 35-51).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Vincent (US 2006/0022883 A1) as applied to claim 1 above, and further in view of Eide (US 2009/0073068 A1).
Regarding claim 6, all the limitations of claim 1 are taught by Seward in view of Vincent.

Eide teaches a system, wherein the antenna has a gain between zero decibels per isotropic radiator and twenty decibels per isotropic radiator (Fig. 6, [0039] curve “A” shows the gain of antenna 14 of Fig. 3. mostly positive gain across the frequency range 30-512 MHz).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Seward in view of Vincent with the teachings of Eide so that by adding the ground plane (Eide, Fig. 3, 18) and/or ferrite rings (Eide, Fig. 3, 10’ and 8’, [0037-0038], see Fig. 2 also), very good values with respect to gain and SWR (Standing Wave Ratio) can be achieved (Eide, [0019]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Eide (US 2009/0073068 A1) and further in view of Clubb (US Patent 5,955,996).
Regarding claim 10, Seward teaches a method of forming an antenna comprising:
forming a conductive member with a hollow interior (Fig. 2, lines 27-28, a braided wire outer conductor 135 within housing 137);
inserting a flexible support member within the hollow interior of the conductive member, the flexible support member configured to receive, absorb, and displace force from the conductive member (Fig. 2, col. 3, lines 27-29, a dielectric 133; coaxial cable 130).
However Seward does not teach the method of forming an antenna comprising:

securing a heat shrink layer over the conductive member including sliding heat shrink tubing over the conductive member, and heating the heat shrink tubing until the heat shrink tubing forms the heat shrink layer on the conductive member.
Eide teaches a method of forming an antenna comprising a conductive member configured to provide a gain of a communication signal between zero decibels per isotropic radiator and twenty decibels per isotropic radiator (Fig. 6, [0039] curve “A” shows the gain of antenna 14 of Fig. 3. mostly positive gain across the frequency range 30-512 MHz).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Seward with the teachings of Eide so that by adding the ground plane (Eide, Fig. 3, 18) and/or ferrite rings (Eide, Fig. 3, 10’ and 8’, [0037-0038], see Fig. 2 also), very good values with respect to gain and SWR (Standing Wave Ratio) can be achieved (Eide, [0019]).
Seward in view of Eide does not teach a method of forming an antenna comprising securing a heat shrink layer over the conductive member including sliding heat shrink tubing over the conductive member, and heating the heat shrink tubing until the heat shrink tubing forms the heat shrink layer on the conductive member.
Clubb teaches a method of forming an antenna comprising securing a heat shrink layer over the conductive member including sliding heat shrink tubing over the conductive member, col. 5, lines 48-53, heat shrink tubing).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the heat shrink tubing of Clubb to the teachings of Seward in view of Eide as a suitable alternative material instead of fiberglass rod to support the antenna (Clubb, col. 5, lines 48-53).
Regarding claim 11, all the limitation of claim 1 are taught by Seward in view of Eide and Clubb.
Seward further teaches a method of forming an antenna comprising crimping a coupling element to the conductive member (Fig. 3, col. 4, lines 14~28, connector section 104 including engagement housing 161), the coupling element configured to removably couple to an end of vehicle device (Fig. 1, 104, col. 3, lines 15~16, antenna mounted on a vehicle fender).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Eide (US 2009/0073068 A1) and Clubb (US Patent 5,955,996) as applied to claim 10 above, and further in view of Haapala (US 6,054,966 A).
Regarding claim 12, all the limitations of claim 10 are taught by Seward in view of Eide and Clubb.
Seward in view of Eide and Clubb does not explicitly teach a method comprising plating an exterior of the conductive member with at least one of silver, gold, or platinum.
col. 5, lines 35~51, gold, silver).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Haapala to the teachings of Seward in view of Eide and Clubb in order to improve the conductivity of the conductive member for better performance (Haapala, col. 5, lines 35-51).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Eide (US 2009/0073068 A1) and Clubb (US Patent 5,955,996) as applied to claim 10 above, and further in view of Miller (US 2014/0103185 A1).
Regarding claim 13, all the limitations of claim 10 are taught by Seward in view of Eide and Clubb.
Seward further teaches a method comprising coupling a cap to a second end of the conductive member (Fig. 2, a cap 139, col. 3, line 30).
Seward in view of Eide and Clubb does not explicitly teach a method comprising coupling a flexible boot to a first end of the conductive member.
Miller teaches a method comprising coupling a flexible boot to a first end of the conductive member ([0026]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Miller to the teachings of Miller, [0026]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seward (US Patent 5,668,564) in view of Eide (US 2009/0073068 A1), Clubb (US Patent 5,955,996) and Miller (US 2014/0103185 A1) as applied to claim 13 above, and further in view of Tornatta, Jr. (US 6,509,878 B1).
Regarding claim 22, all the limitations of claim 13 are taught by Seward in view of Eide, Clubb and Miller.
Seward in view of Eide, Clubb and Miller does not explicitly teach the method, comprising placing a sealing coupling element over the flexible boot, the sealing coupling element configured to sealing secure the antenna to an end of vehicle device.
Tornatta teaches a method, comprising placing a sealing coupling element over the flexible boot, the sealing coupling element configured to sealing secure the antenna to an end of vehicle device (Fig. 6, col. 5, lines 8-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tornatta to the teachings of Seward in view of Eide, Clubb and Miller in order for providing convenient and secure mounting of antennas on vehicles (Tornatta, col. 1, lines 9-11).
Allowable Subject Matter
Claims 15-21, 23 and 24 are allowed. Specifically, the independent claim 15 is allowed over the prior arts. The dependent claims 16-20, 23 and 24 are allowed due to their dependencies to the said independent claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior arts fail to teach or reasonably suggest a system comprising an antenna coupled to the transceiver and configured to communicate signals of the transceiver between the end of vehicle device and a first rail vehicle of the rail vehicle consist; the antenna comprising: a conductive member with a hollow interior configured to communicate the signals; a flexible support member disposed within the hollow interior and engaging the conductive member; and wherein a modulus of elasticity of the flexible support member differs from a modulus of elasticity of the conductive member, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petajajarvi (US 2016/0240928 A1) teaches a system comprising: an end of vehicle device including a transceiver, wherein the end of vehicle device is configured to be coupled to a back end of a last rail vehicle of a rail vehicle consist (Fig. 1, [0041] the first and second communication systems 122, 142); and an antenna coupled to the transceiver and configured to communicate signals of the transceiver between the end of vehicle device and a first rail vehicle of the rail vehicle consist ([0041] a first antenna 114 and a second antenna 134).
Corwin (US 2011/0279337 A1) teaches a system comprising a rail vehicle device and array of antennas (Fig. 3, [0023]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEOKJIN KIM/Primary Examiner, Art Unit 2844